            IN THE UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                        TAMPA DIVISION

AILEEN GONZALEZ,
    Plaintiff,

v.                                        CASE NO.: 8:21-cv-1675

FRONTIER AIRLINES, INC.,
     Defendant.
_________________________________/

                       COMPLAINT FOR DAMAGES

     Plaintiff AILEEN GONZALEZ, files this Complaint against the

Defendant, FRONTIER AIRLINES, INC., and alleges:

      1.   This Court has original jurisdiction pursuant to 28 U.S.C. § 1331,

since this matter involves a violation by Defendant, FRONTIER AIRLINES,

INC. of 49 U.S.C.§41702, Interstate Air Transportation. Jurisdiction is also

under 28 U.S.C. § 1332.

      2.   Venue is proper pursuant 28 U.S. Code § 1391, in that Plaintiff,

AILEEN GONZALEZ, is a resident of Hillsborough County, Florida; her

roundtrip FRONTIER airflight was purchased and originated in Tampa,

Florida; Defendant, FRONTIER AIRLINES, INC. has sufficient contacts at

Tampa International Airport, the origin and final destination airport; and

events alleged herein arose out of flying to this district and very near to this
district as the place of the destination airport and the original airport in

the round trip flight.

      3.    Defendant, FRONTIER AIRLINES, INC [“FRONTIER”], is a

foreign corporation, with its main corporate office located in Denver,

Colorado, doing business in Tampa, Florida at the Tampa International

Airport, and as a licensed air carrier of passengers has a common law duty

to exercise reasonable care for its passengers and a duty to “provide safe

and adequate interstate air transportation” under 49 U.S.C.§41702,

Interstate Air Transportation.

      4.    Plaintiff, AILEEN GONZALEZ, purchased a round trip ticket from

FRONTIER to fly from Tampa to Las Vegas and back to Tampa.

      5.    On October 12, 2019, the Plaintiff, AILEEN GONZALEZ, a

resident of Hillsborough County, Florida, was a passenger on FRONTIER,

Flight Number F9 2098, returning home to Tampa, bound for Tampa

International Airport from Las Vegas. The plane had departed late because

a passenger, RICHARD JAMES BERRIOS, was delayed in boarding due to

his mental instability caused by unknown natural reasons, drugs, or alcohol,

and wildly seeing things which did not exist.

      6.    Rather than forbid this passenger, BERRIOS, the right to board

under its exclusive statutory obligation to provide a safe flight for its
passengers by prohibiting this unstable and dangerous passenger from

boarding, FRONTIER negligently, carelessly, and as a result of its gross

negligence    and violation of its statutory duty under 49 U.S.C. §41702,

permitted BERRIOS to board, while other passengers noted he was shaking

and sweating and looking very strange and unstable. BERRIOS was then

directed by FRONTIER to sit       in the row directly in front of AILEENE

GONZLEZ while he continued to act unstable. The FRONTIER crew

negligently, carelessly, and also as a result of their gross negligence and

violation of the statutory duty under 49 U.S.C. §41702, did not closely

monitor BERRIOS during the flight, did not secure his seating with someone

to closely watch him, but let him sit with passengers.

     7.      The plane departed Las Vegas, Nevada, and soon thereafter

AILEEN GONZALEZ fell asleep. During the flight, BERRIOS continued to

act bizarre and unstable according to other passengers without any control

over him by the crew.

     8.      Approximately, as the plane was descending to the Tampa

International Airport, while AILEEN GONZALEZ was sound asleep, the

passenger, Defendant, BERRIOS, believing she had set his hair on fire,

turned around and began punching and slapping AILEEN GONZALEZ

directly in the face and eye as he continued to be mentally unstable.
      9.    The passenger, BERRIOS,          was then stopped first by a

passenger sitting next to him and then by the onboard federal Marshall or

flight crew, who finally escorted him to the back of the plane.

      10.   Upon landing, BERRIOS, was then arrested, handed over to the

FBI in Tampa, Florida and subsequently prosecuted.

      11.   Upon landing in Tampa, Florida, the Plaintiff was taken by EMS

to the local hospital.

      12.   As a result of the preventable and unprovoked attack by

BERRIOS, and the negligence, carelessness, gross negligence, and

statutory violation of 49 U.S.C.§41702 of FRONTIER, Plaintiff suffered

physical and emotional pain and suffering, in addition to humiliation,

embarrassment while on board for the duration of the flight and has incurred

medical expenses, both past and future.

      13.   Plaintiff, through her counsel, notified FRONTIER of her claim

and FRONTIER has completely ignored this claim and its responsibility to

the Plaintiff for her injuries and its outrageous conduct in permitting an

unstable and violent passenger, BERRIOS, to board the subject flight and

protect her while on the flight.

      14.   As a result of FRONTIER ‘s negligence, gross negligence, and

violation of 49 U.S.C.§41702, which is also a violation of 49 U.S.C. §41712,
Plaintiff has been forced to retain the undersigned counsel, has, and will

incur attorney fees in bringing this action, and is thus entitled to attorney fees

under the ACAA, 49 U.S.C. §41712.

      WHEREFORE, the Plaintiff, AILEEN GONZALEZ, respectfully

requests judgment in her favor and against the Defendant, FRONTIER

AIRLINE, INC., for compensatory and punitive damages, together with costs,

medical expenses past and future, attorney fees and other relief deemed

appropriate by the court and demands trial by jury.

                                     s/ Kennan G. Dandar
                                     KENNAN G. DANDAR, ESQ.
                                     FBN: 289698
                                     Dandar & Dandar, P.A.
                                     Post Office Box 24597
                                     PH: 813-289-3858
                                     FAX: 813-287-0895
                                     EM:KGD@DandarLaw.net;
                                     (CT.DESIG.) EF.KGD@DandarLaw.net
)                                    TMD@DandarLaw.net (Email/Ct Desig)
                                           Attorneys for Plaintiff
